Mr. Presiding Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 26*—sufficiency of statement of facts. Certification of statement of facts held to substantially comply with clause 6 of section 23 of the Municipal Court Act, J. & A. 1Í3335, where the judge before whom the case was tried “certifies the foregoing to be a true and correct statement of the facts appearing upon the hearing in said cause, and the questions of law presented to the court during said hearing upon said facts,” it not appearing that any propositions of law were submitted by either party. 2. Garnishment, § 100*—necessity of proof of judgment and an execution. Proof of the judgment and the issue and return of an execution is a condition precedent to garnishment proceedings, and in the absence of such proof a judgment in garnishment cannot be sustained. 3. Garnishment, § 100*—proof of judgment. In garnishment, the judgment debtor cannot waive proof of the judgment upon which the proceedings are based, for any one except himself. 4. Garnishment, § 35*—unearned salary. Section 5 of the Garnishment Act, J. & A. K 5940 does not authorize garnishment process against unearned .salary, and cannot be construed to reach the salary to be earned after answer made. 5. Garnishment, § 35*—wages' earned after service of writ. Under section 14 of the Garnishment Act as amended in 1901, J. & A. U 5949, the employer is not required to answer for wages earned by a "wage earner" after the service of the writ. 6. Garnishment, § 100*—when evidence as to earnings of employe after answer filed incompetent. In garnishment, evidence as to the earnings of the judgment debtor as an employe of the garnishee after answer filed is incompetent.